Benjamin Isaacs and Isaac S. Isaacs, residing at Oswego, and James H. Hooker, residing at Troy, were partners in the business of forwarding and freighting upon the Erie and Oswego canals, owning and running a line of boats known as the Oswego, Troy and Ohio line, of which B. and I. S. Isaacs owned one-half, and *217the defendant Hooker the other half—a part of the partnership business consisted in the purchase of corn and other produce, which was forwarded by B. Isaacs & Co. in the boats of the line to Hooker, at Troy, who received and sold it upon partnership account. The partners had no general partnership name; but the business was done at Oswego in the name of B. Isaacs &Co., the firm name of B. and I. S. Isaacs, and at Troy in the name of the defendant Hooker. It was the practice of the partnership for B. Isaacs & Co. to draw drafts in their own name upon Hooker at Troy, for the sums expended by them at Oswego in the purchase of produce, and other business of the concern, which drafts were accepted and paid by Hooker.
In August, 1849, B. Isaacs & Co. drew upon Hooker a draft, in their own names as drawers, for the sum of one thousand dollars, payable thirty days after date, which draft was discounted by the plaintiff, at the instance of B. Isaacs & Co., who received the avails, with which they purchased corn on account of the partnership, which was forwarded to, and received and sold by, the defendant Hooker, who, however, refused to accept" the draft.
This action, was brought against B. and I. S. Isaacs and Hooker jointly, to recover the amount of the draft, or the money advanced by the plaintiff upon it. And the court held, that the defendant Hooker was liable to the plaintiff, as one of the joint drawers of the draft, or for money lent; and that the evidence in the case was sufficient to charge him in either form.
(S. C., 10 N. Y. 51.)